Case 2:20-cv-01445-JDC-KK Document 19 Filed 03/05/21 Page 1 of 8 PageID #: 240




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


WEST CALCASIEU CAMERON                           CASE NO. 2:20-CV-01445
HOSPITAL

VERSUS                                           JUDGE JAMES D. CAIN, JR.

KATY A. MARINO                                   MAG. JUDGE KATHLEEN KAY


                             MEMORANDUM RULING

      Before the court is a Motion to Dismiss [doc. 7] filed under Federal Rule of Civil

Procedure 12(b)(6) by defendant Calcasieu Cameron Hospital Service District, d/b/a West

Calcasieu Cameron Hospital (“WCCH”) and relating to the counter-claims [doc. 5] brought

for breach of contract and detrimental reliance by defendant Katy A. Marino. Marino

opposes the motion. Doc. 14. The matter came before the court for oral argument on March

4, 2021, and the undersigned now issues this ruling.

                                            I.
                                     BACKGROUND

      This suit arises from a resident assistance agreement (“RAA”) between Katy

Marino, a physician, and WCCH, a hospital in Sulphur, Louisiana. After graduating

medical school, Marino began her general surgery residency at a hospital in Memphis,

Tennessee. Doc. 5, p. 2. She alleges that during her first year with this program, she was

recruited by employees of WCCH and offered financial assistance based on the prospect

of eventually returning to her hometown of Sulphur to practice medicine. Id. In July 2013,

the parties executed the RAA. See doc. 7, att. 2. Under the terms of this contract, WCCH

                                           -1-
Case 2:20-cv-01445-JDC-KK Document 19 Filed 03/05/21 Page 2 of 8 PageID #: 241




agreed to advance $25,000 a year to Marino for up to five years in exchange for her promise

to open a practice in general surgery1 in the hospital’s primary service area upon

completion of her residency and to maintain that practice for at least 48 months. Id. at 1–2

The RAA further provided that Marino must reimburse WCCH for the financial assistance

received if she failed to meet her obligation. Id. Finally, it provided that Marino would

complete her training and report to WCCH by July 2017, and would give progress reports

on her training “on a reasonable schedule selected by [WCCH]” until that time. Id. at 3.

         Marino admits that she received the full $125,000 contemplated under the RAA.

See doc. 1, att. 1, p. 4 ¶ 7; doc. 5, p. 2 ¶ 7. She alleges, however, that WCCH never

established a schedule for her to report on her training and that she instead had to reach out

to the hospital when she had anything to report. Doc. 5, p. 6. She also asserts that, during

the fourth year of her general surgery residency, she contacted WCCH CEO Janie Fruge

and expressed an interest in pursuing a thoracic surgery fellowship. Id. Fruge allegedly

encouraged the idea, putting Marino in touch with another WCCH physician to discuss the

option and mentioning the ways such training could be put to use at WCCH and in the

surrounding area. Id. at 6–7. With this encouragement and in reliance on alleged

representations from WCCH that she could apply her training in practice at that hospital,

Marino pursued a thoracic surgery fellowship. Id. at 8.

         In August 2018, Marino states, she contacted WCCH to advise that she was in the

final year of her two-year thoracic surgery fellowship and wanted to see what opportunities


1
  Specifically, the RAA noted that Marino was planning to specialize in general surgery and described this field as her
“Practice.” Doc. 7, att. 2, p. 1. It then went on to describe her obligations to establish a “Practice” in its service area
in exchange for the financial assistance offered. Id. at 1–2.

                                                           -2-
Case 2:20-cv-01445-JDC-KK Document 19 Filed 03/05/21 Page 3 of 8 PageID #: 242




were available within her specialty. Id. Fruge responded that “there [was] certainly a

possibility for [Marino’s] specialty in our area” and that she would “get back [to Marino]

with options very soon.” Id. at 8–9. Fruge failed to follow up, however, and so Marino

reached out to her again in December 2018 to state that she was graduating in July 2019

and wished to know about her opportunities at WCCH. Id. at 9. This time Fruge responded

the same month, indicating that she did not believe there would be enough volume of cases

in the area to support a thoracic surgeon position. Id.

       In July 2020 WCCH sent a letter to Marino stating that she was in default of the

RAA and owed the hospital repayment of the $125,000, with interest, payable in

installments as contemplated under the RAA. Doc. 7, att. 3. When Marino disputed the

default, WCCH filed a breach of contract suit against her in the 14th Judicial District Court,

Calcasieu Parish, Louisiana. Doc. 1, att. 1. Marino removed the suit to this court on the

basis of diversity jurisdiction, 28 U.S.C. § 1332, and filed counterclaims against WCCH

for breach of contract and detrimental reliance. Doc. 5, pp. 6–15. WCCH now moves to

dismiss both counterclaims under Federal Rule of Civil Procedure 12(b)(6).

                                          II.
                                   LAW & APPLICATION

   A. Rule 12(b)(6) Standards

       Rule 12(b)(6) allows for dismissal of a claim when a plaintiff “fail[s] to state a claim

upon which relief can be granted.” When reviewing such a motion, the court should focus

on the complaint and its attachments. Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir.

2012). The court can also consider documents referenced in and central to a party’s claims,


                                             -3-
Case 2:20-cv-01445-JDC-KK Document 19 Filed 03/05/21 Page 4 of 8 PageID #: 243




as well as matters of which it may take judicial notice. Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498–99 (5th Cir. 2000); Hall v. Hodgkins, 305 Fed. App’x 224, 227

(5th Cir. 2008) (unpublished).

        Such motions are reviewed with the court “accepting all well-pleaded facts as true

and viewing those facts in the light most favorable to the plaintiff.” Bustos v. Martini Club,

Inc., 599 F.3d 458, 461 (5th Cir. 2010). However, “the plaintiff must plead enough facts

‘to state a claim to relief that is plausible on its face.’” In re Katrina Canal Breaches Litig.,

495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). Accordingly, the court’s task is not to evaluate the plaintiff’s likelihood of success

but instead to determine whether the claim is both legally cognizable and plausible. Lone

Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

    B. Application

        1. Breach of Contract

        To state a claim for breach of contract under Louisiana law, a plaintiff must allege

a breach of a specific provision of the contract. Blackstone v. Chase Manhattan Mortgage

Corp., 802 F.Supp.2d 732, 738 (E.D. La. 2011). Here Marino alleges that WCCH breached

its “obligation . . . to assist [her] in setting up a practice in Sulphur, Louisiana, and receiving

a position as a Thoracic Surgeon at WCCH” and to “enter and carry out all of its obligations

of the contract, and assurances made by Ms. Fruge, in good faith.” Doc. 5, p. 12 ¶¶ 3, 5.

As WCCH emphasizes, the RAA2 clearly contemplates Marino’s establishment of a


2
  The RAA is attached to WCCH’s complaint but not Marino’s. See doc. 1, att. 1, pp. 8–15. However, its terms are
clearly “necessary to establish an element” of her counterclaims. Johnson v. Wells Fargo Bank, N.A., 999 F.Supp.2d
919, 926 (N.D. Tex. 2014) (internal quotations omitted). Accordingly, it is within the scope of this motion.

                                                       -4-
Case 2:20-cv-01445-JDC-KK Document 19 Filed 03/05/21 Page 5 of 8 PageID #: 244




practice in general surgery. Additionally, WCCH maintains that it fulfilled its only

obligations under the contract by providing the $125,000 in financial assistance to Marino

over the course of her residency. Marino argues, however, that WCCH’s representations,

through Fruge, amounted to an oral modification of the contract allowing her to convert

the general surgery requirements to a thoracic surgery practice. Doc. 14, pp. 14–16. She

also insists that her allegations support breaches of WCCH’s duty to (1) maintain a

schedule for progress report, in violation of § 2, (2) mutually determine with Marino the

date on which she would begin this practice, in violation of § 3, and (3) allow Marino to

become a member of the WCCH staff, in violation of § 6(E). Id. at 16; see doc. 5, pp. 9–

10, ¶¶ 13–15.

         Under Louisiana law, a written contract may be modified by oral amendment or by

the conduct of the parties even if the contract contains a provision indicating that any

modification must be made in writing.3 Taita Chem. Co., Ltd. v. Westlake Styrene Corp.,

246 F.3d 377, 387 (5th Cir. 2001). Such modification requires a meeting of the minds,

however, and the burden falls on the party asserting a subsequent amendment to prove the


3
 Here the RAA contains no such express provision, but does provide under § 13:
                    This Agreement sets forth all (and is intended by all parties to be an integration of all) of
         the promises, agreements and understandings among the parties hereto with respect to the subject
         matter hereof, and there are no promises, agreements or understandings, oral, written, expressed or
         implied, among them other than as set forth or incorporated herein.
Doc. 7, att. 2, p. 6. WCCH analogizes this clause to the one set forth in Omnitech International, Inc. v. Clorox Co., 11
F.3d 1316 (5th Cir. 1994), where the Fifth Circuit affirmed the district court’s refusal to consider parol evidence based
on a finding that the written contract represented the sum total of the parties’ agreement. The merger clause in
Omnitech, however, included an express provision limiting the means by which the agreement could be modified. Id.
at 1328. And even with the inclusion of this language, the court recognized that the admissibility of parol evidence
was a fact-bound determination that could not be determined per se through the existence of a merger clause. Id.
Because the scope of all parol evidence is not before the court at this stage, and because the merger clause contains
no specific terms regarding subsequent modification, the court assigns little persuasive weight to the exclusion of
parol evidence under Omnitech and its progeny for this matter.


                                                          -5-
Case 2:20-cv-01445-JDC-KK Document 19 Filed 03/05/21 Page 6 of 8 PageID #: 245




modification and the parties’ consent thereto. Id. The existence of a valid modification to

a written contract is a question of fact, for which the court may admit parol evidence.

Couvillion Grp., LLC v. Quality First Construction, LLC, 2020 WL 5495167, at *5 (E.D.

La. Sep. 11, 2020).

        Here both parties rely on email correspondence between Marino and Fruge to show

the existence or lack thereof of any subsequent modification.4 See doc. 1, att. 1, pp. 16–28.

This batch of correspondence also contains a message from Aleta Benoit, WCCH Medical

Staff Services Director, from July 2017 in which Benoit provides Marino with an

application and states that additional privileges can be requested after she has completed

her thoracic surgery fellowship. Id. at 18. The emails, however, do not include all of the

communications referenced by Marino in her counterclaims and therefore cannot be

considered as an adequate representation of the potential parol evidence regarding any

modification. With the allegations in the complaint construed in a light most favorable to

Marino, the encouragement of Fruge and any other WCCH staff about the availability of

thoracic surgery positions at the hospital – coupled with the fact that the hospital did not

pursue Marino for any default of the RAA until after she had completed her thoracic

fellowship – may be enough to show a modification of the RAA. The existence of a

modification of the practice term would likewise impact any obligations WCCH had under

the remainder of the contract. Accordingly, the motion should be denied as to this claim.




4
 These emails were attached to WCCH’s complaint and referenced in Marino’s counterclaims; the court also considers
them central to her claims and within the scope of this motion.

                                                       -6-
Case 2:20-cv-01445-JDC-KK Document 19 Filed 03/05/21 Page 7 of 8 PageID #: 246




       2. Detrimental Reliance

       WCCH also moves for dismissal of Marino’s counter-claim for detrimental reliance.

Under Louisiana law, a party may be obligated by a promise when he knew or should have

known that his promise would induce the other to rely on it to his detriment. La. Civ. Code

art. 1967. The doctrine of detrimental reliance is “designed to prevent injustice by barring

a party from taking a position contrary to his prior acts, admissions, representations, or

silence,” and usually functions in the absence of an enforceable written contract between

the parties. Drs. Bethea, Moustoukas and Weaver LLC v. St. Paul Guardian Ins. Co., 376

F.3d 399, 403 (5th Cir. 2004) (internal quotations omitted). To prevail, the plaintiff must

show: (1) a representation by conduct or word; (2) reasonable reliance thereon; and (3) a

detrimental change in position due to this reliance. Suire v. Lafayette City-Par. Consol.

Gov’t, 907 So.2d 37, 37 (La. 2005). The primary inquiry is “not whether the parties

intended to perform, but . . . whether a representation was made in such a manner that the

promisor should have expected the promise to rely on it.” Id. Louisiana law disfavors such

claims and courts must scrutinize them carefully. In re Ark-La-Tex Timber Co., Inc., 482

F.3d 319, 334 (5th Cir. 2007).

       WCCH argues that Fruge’s alleged encouragement of Marino’s thoracic surgery

training could not have reasonably induced Marino to believe that such a position would

be available to her, especially in light of the RAA’s terms and its merger clause (supra,

note 3). To this end, as it notes, the Fifth Circuit has “found reliance on extra-contractual

representations to be unreasonable as a matter of law because the representations were

inconsistent with an unambiguous fully-integrated written contract.” Caplan v. Ochsner

                                             -7-
Case 2:20-cv-01445-JDC-KK Document 19 Filed 03/05/21 Page 8 of 8 PageID #: 247




Clinic, LLC, 799 F.Supp.2d 648, 651–52 (E.D. La. 2011) (collecting cases). Here, however,

the merger clause contained no express bar on subsequent oral modification. Additionally,

unlike Caplan and many of the cases described therein, this matter is before the court on a

12(b)(6) motion to dismiss rather than a motion for summary judgment. The court does not

yet have a full picture of the representations and/or conduct made by WCCH, and must

construe what has been alleged in a light most favorable to Marino. Marino has alleged that

WCCH encouraged her pursuit of thoracic surgery training and did not give her any notice

that she was in default of the RAA after she completed her general surgery training and

entered directly into her thoracic surgery fellowship. This is enough, at the pleading stage,

to support her reasonable belief that a thoracic surgery position would be made available

to her or, at the very least, that she would not be penalized under the RAA if one was not.

Accordingly, the motion to dismiss is denied as to this claim.

                                            III.
                                       CONCLUSION

       For the reasons stated above, the Motion to Dismiss [doc. 7] will be DENIED.

       THUS DONE AND SIGNED in Chambers on this 5th day of March, 2021.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                             -8-
